In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. A, No. 521-734; to the Court of Appeal, Fourth Circuit, No. 2016-K-0521.
Writ granted in part, otherwise denied. We find that the District Court 8 abused its discretion in excluding Exhibit 15-4 which we find has 9 significant probative value to show defendant’s authority and the 10 extent of his willingness to protect his territory. Therefore, we find 11 Exhibit 15-4 should not have been excluded. Accordingly, we vacate 12 and reverse the District Court’s ruling excluding Exhibit 15-4. In all 13 other respects, the State’s writ application is denied.